Citation Nr: 0107361	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-29 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a right knee fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of plantar warts of both 
feet.

3.  Entitlement to an increased evaluation for the service-
connected residuals of a fractured right scapula and 
clavicle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
April 1955 to April 1975.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1996 
rating decision issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO declined to increase the disability ratings for 
the residuals of a fractured right knee, the residuals of 
plantar warts of both feet or the residuals of a fractured 
right scapula and clavicle.

The Board notes that the appellant has requested a hearing 
before the Board.  However, he failed to report for the 
hearing scheduled for April 6, 1999; another hearing was 
scheduled for May 3, 1999, but the appellant requested that 
it be rescheduled.  He was subsequently scheduled for July 
14, 1999, but he again requested that the hearing be 
rescheduled.  The appellant failed to report for his October 
17, 2000 Travel Board hearing.  As the appellant failed to 
cancel the most recently scheduled hearing or request a 
rescheduling, the case is now ready for appellate review.

The issue of entitlement to an increased evaluation for the 
residuals of a right knee fracture will be addressed in the 
REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In an August 1996 rating decision, the RO denied 
entitlement to increased ratings for the residuals of a right 
knee fracture, the residuals of plantar warts of both feet 
and the residuals of a fractured right scapula and clavicle.  
Notice of the denial was sent to the appellant in the RO's 
letter dated September 6, 1996.

3.  On September 18, 1996, the appellant filed a Notice of 
Disagreement (NOD) concerning these three increased rating 
issues.

4.  On September 22, 1997, the RO issued a Statement of the 
Case (SOC) concerning the issues of entitlement to an 
increased rating for the right knee disability, for the 
plantar warts and for the residuals of a fractured right 
scapula and clavicle.

5.  In the VA Form 9 received by the RO on October 24, 1997, 
the appellant only addressed the right knee issue; no mention 
was made of the issues of an increased evaluation for the 
plantar warts and for the right scapula and clavicle 
disabilities.

6.  The September 22, 1997 Statement of the Case was issued 
more than one year after the September 6, 1996 notification 
of the August 1996 rating decision.  The record contains no 
documents filed within 60 days after the issuance of the 
September 1997 Statement of the Case in which the appellant 
or his representative alleged specific error of law or fact 
concerning the issues of increased evaluations for the 
plantar warts and the right scapula/clavicle disabilities.  


CONCLUSIONS OF LAW

1.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim for an 
increased (compensable) evaluation for the residuals of 
plantar warts of both feet.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).

2.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim for an 
evaluation in excess of 20 percent for the residuals of a 
fractured right scapula and clavicle.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after a SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.  

On August 23, 1996, the RO issued a rating decision in which 
the appellant's claims of entitlement to increased ratings 
for the residuals of a right knee fracture, the residuals of 
plantar warts of both feet and the residuals of a fractured 
right scapula and clavicle were denied.  Notice of the denial 
was sent to the appellant in the RO's letter dated September 
6, 1996.

The appellant filed an NOD, in the form of a written 
statement, submitted on September 18, 1996.  He expressed 
disagreement with the RO's decisions concerning the issues of 
entitlement to increased ratings for the residuals of a right 
knee fracture, the residuals of plantar warts of both feet 
and the residuals of a fractured right scapula and clavicle.  
On September 22, 1997, the RO issued an SOC concerning the 
issues of entitlement to increased ratings for the residuals 
of a right knee fracture, the residuals of plantar warts of 
both feet and the residuals of a fractured right scapula and 
clavicle.  The RO advised him in the letter accompanying the 
SOC that to perfect his appeal he must file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action he had appealed.  Since the one-year period had 
already expired on September 6, 1997, the appellant had until 
November 21, 1997, for the filing of his substantive appeal.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO on October 24, 1997, the appellant only 
addressed the right knee issue.  He made no mention of the 
issues of increased ratings for the residuals of plantar 
warts of both feet and the residuals of a fractured right 
scapula and clavicle.  

No additional communication was received from the appellant 
by the RO until his November 28, 1997 claim for service 
connection for a hiatal hernia.  This request was not only 
not filed within sixty days of the issuance of the SOC or 
within a year of the relevant rating decision, it also did 
not address the substance of the appellant's contentions on 
appeal or even relate to the increased ratings issues on 
appeal.  The April 1999 VA Form 646, "Statement of 
Representative in Appeals Case," did not address the issues 
of entitlement to increased ratings for the residuals of 
plantar warts of both feet and for the residuals of a 
fractured right scapula and clavicle.

The Board notified the appellant by letter, in December 2000, 
that the Board was considering the timeliness of the 
substantive appeal as to this issue.  The appellant responded 
by letter, dated in January 2001.  In that letter he 
discussed the treatment he had undergone for his plantar 
warts and presented argument as to why the right shoulder 
disability should have a higher evaluation.  He did not 
indicate that he had any written argument to present on the 
issue of the adequacy of his substantive appeal, nor did he 
indicate that he wanted to request a hearing.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that it was proper for 
the Board to dismiss the appeal of a veteran who did not file 
a timely substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the claims for increased 
ratings for the residuals of plantar warts of both feet and 
the residuals of a fractured right scapula and clavicle, the 
VA Form 9 received in October 1997 does not contain any 
allegations of error of fact or law as to the issues of 
increased ratings for the residuals of plantar warts of both 
feet and the residuals of a fractured right scapula and 
clavicle.  Furthermore, the record does not contain any other 
written statement filed during the required time period from 
the appellant or his representative that includes such 
allegations.  The appellant was informed by the Board of the 
possibility of a defective substantive appeal in December 
2000.  At that time, he was given 60 days to present argument 
or request a hearing; he essentially declined to present 
argument or request a hearing.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to these two issues.  Accordingly, the Board lacks 
jurisdiction regarding the issue of an increased rating for 
the residuals of plantar warts of both feet, as well as the 
issue of an increased rating for the residuals of a fractured 
right scapula and clavicle.  Therefore, the claims with 
respect to these two issues are dismissed.


ORDER

The appeal of the claim of entitlement to an increased 
(compensable) evaluation for the residuals of plantar warts 
of both feet is dismissed.

The appeal of the claim of entitlement to an evaluation in 
excess of 20 percent for the residuals of a fractured right 
scapula and clavicle is dismissed.




REMAND

The Board finds that additional evidence is necessary in 
order to fairly adjudicate the appellant's claim of 
entitlement to an increased rating for his residuals of a 
fractured right knee.  The evidence shows that the appellant 
requested an increased rating for his service-connected right 
knee condition in July 1996.  The RO denied that increased 
rating claim in an August 1996 rating decision, finding that 
the medical evidence on record at that time did not show any 
treatment or findings regarding a right knee condition.  The 
RO did not request a VA examination to ascertain the current 
level of disability of the right knee.  However, the 
appellant stated in his October 1997 VA Form 9, as well as in 
his September 1996 Notice of Disagreement, that his right 
knee fails him often and is not at all stable.  He also 
stated that he has difficulty going down hills or steps, and 
has to use his left foot to brake while driving due to right 
knee problems.  The Board finds that, in light of the 
appellant's subjective complaints of right knee problems but 
no current objective assessment of the extent of his right 
knee disability, the medical evidence is not adequate for 
rating purposes.  A current VA examination of the right knee 
is warranted.  See 38 C.F.R. § 3.326.  The Board notes that 
the most recent VA examination, conducted in November 1998, 
focused on the appellant's spine.  The examination did not 
address the current level of disability of his right knee, 
although the examiner did state that the appellant's back 
disability was related to his right knee disability.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule a VA 
examination for an evaluation of the 
current level of disability of the 
appellant's right knee, including 
radiological examination.  The examiner 
should address whether the appellant has 
any pain, tenderness or limitation of 
function due to his right knee 
disability, and if so, the degree to 
which this condition is disabling.  The 
claims file must be made available to the 
examiner.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The RO should then readjudicate the 
appellant's claim for an increased rating 
for his right knee disability.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



